DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 06/13/2022 has been received and entered.  By the amendment, claims 6, 9 and 11 are now pending in the application.  Claims 1-5 stand withdrawn from consideration.
This application is in condition for allowance except for the presence of claims 1-5 directed to non-elected invention and treated as an election without traverse (see paper dated 11/12/2021).  Accordingly, claims 1-5  been cancelled.

Claims 6, 9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a display device comprising a combination of various elements as claimed more specifically - 52 -a semiconductor layer including a first region, a - 52 - second region and a channel region that being bent in a region overlapping a gate electrode, a third insulating layer located on the second insulating layer and the first transparent conductive layer, a second transparent conductive layer provided on the third insulating layer and brought into contact 25with a first transparent conductive layer through a second contact hole formed in the third insulating layer, wherein a pixel electrode is electrically connected to 30the second region via the first transparent conductive layer and the second transparent conductive layer, the third insulating layer includes a colored layer comprising a first flat surface on a side opposing the second transparent conductive layer, and 35an organic insulating layer located between the colored- 54 - layer and the second transparent conductive layer and comprising a second flat surface brought into contact with the second transparent conductive layer, and in a direction parallel to the second flat 5surface, a second minimum distance from a central axis of the second contact hole to the second flat surface is less than a first minimum distance from the central axis of the second contact hole to the first flat surface as set forth in claim 6.
Claims 9 and 11 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871